Citation Nr: 0704907	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-35 594A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


                                    WITNESS AT HEARING ON 
APPEAL 

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is of 
record. 


FINDING OF FACT

In January 2007, in writing, the veteran withdrew his 
substantive appeal on the claim for increase for post-
traumatic stress disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The withdrawal of 
the substantive appeal may be made by the appellant.  38 
C.F.R. § § 20.202, 20.204.  



In a writing received at the Board in January 2007 and before 
the Board had promulgated a decision on the claim for 
increase, the veteran withdrew his substantive appeal on the 
claim for increase for post-traumatic stress disorder, which 
satisfies the criteria for withdrawal of the appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal. 


ORDER

The appeal is dismissed.


___________________________
GEORGE E.GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


